  Case 1:17-cv-01065-RBJ Document 43 Filed 03/11/19 USDC Colorado Page 1 of 13

Appellate Case: 18-1087      Document: 010110136711       Date Filed: 03/11/2019    Page: 1

                                                                                     FILED
                          UNITED STATES COURT OF APPEALS                 United States Court of Appeals
                                                                                 Tenth Circuit
                                FOR THE TENTH CIRCUIT
                            _________________________________                   March 11, 2019

                                                                             Elisabeth A. Shumaker
   INTERNATIONAL ASSOCIATION OF                                                  Clerk of Court
   CERTIFIED HOME INSPECTORS,
   a Colorado nonprofit corporation,

         Plaintiff - Appellant,

   v.                                                          No. 18-1087
                                                      (D.C. No. 1:17-CV-01065-RBJ)
   HOMESAFE INSPECTION, INC.,                                   (D. Colo.)
   a Mississippi corporation incorporated in
   2003; HOMESAFE INSPECTION, INC.,
   a Mississippi corporation incorporated in
   2014; KEVIN SEDDON,

         Defendants - Appellees.
                         _________________________________

                                ORDER AND JUDGMENT*
                            _________________________________

   Before McHUGH, BALDOCK, and KELLY, Circuit Judges.
                     _________________________________

         Plaintiff International Association of Certified Home Inspectors (Association),

   appeals from the district court’s order that dismissed its amended complaint against




         *
           After examining the briefs and appellate record, this panel has determined
   unanimously to honor the parties’ request for a decision on the briefs without oral
   argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
   submitted without oral argument. This order and judgment is not binding precedent,
   except under the doctrines of law of the case, res judicata, and collateral estoppel. It
   may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
   and 10th Cir. R. 32.1.
  Case 1:17-cv-01065-RBJ Document 43 Filed 03/11/19 USDC Colorado Page 2 of 13

Appellate Case: 18-1087    Document: 010110136711        Date Filed: 03/11/2019     Page: 2



   defendants Homesafe Inspection, Inc. (Homesafe)1 and Kevin Seddon. Exercising

   jurisdiction under 28 U.S.C. § 1291, we affirm.

                                    I. BACKGROUND

   A. The Parties

         The Association is a Colorado non-profit and trade association that represents

   more than 20,000 home inspectors across the United States. Homesafe is a

   Mississippi corporation that claims ownership of a patent regarding the use of

   infrared technology in home inspections. Mr. Seddon is the president and a director

   of Homesafe.

         In 2013, a member of the Association told the group’s founder that he had

   been sued for violating Homesafe’s patent. The founder contacted Mr. Seddon, who

   warned him that Homesafe would continue to sue home inspectors who used its

   patented technology without authorization. Not long thereafter, the Association and

   Homesafe entered into a license agreement that allowed the members to obtain a

   license from Homesafe to use its technology.

   B. The Mississippi State Court Litigation

         In 2015, Homesafe filed suit against the Association in Mississippi state court

   for its alleged breach of the license agreement. Homesafe’s complaint included

   claims for violation of the Mississippi Fair Trade Practices Act, unfair competition,

   unjust enrichment, breach of contract, and conversion.


         1
          There is no material difference between the two Homesafe entities named as
   defendants other than their dates of incorporation.
                                              2
  Case 1:17-cv-01065-RBJ Document 43 Filed 03/11/19 USDC Colorado Page 3 of 13

Appellate Case: 18-1087    Document: 010110136711         Date Filed: 03/11/2019        Page: 3



         Eventually, the Association filed an amended answer and counterclaims

   against Homesafe along with a third-party complaint against Mr. Seddon. The gist of

   the counterclaims was the contention that Homesafe and Mr. Seddon misrepresented

   the nature and scope of the patent to induce the Association and its members to enter

   into the license agreement. More specifically, the counterclaims alleged claims for

   fraudulent misrepresentation, negligent misrepresentation, unjust enrichment,

   declaratory judgment, and rescission. In its counterclaims, the Association expressly

   reserved the right to add claims under the Racketeer Influenced and Corrupt

   Organizations Act (RICO), 18 U.S.C. §§ 1961-1968:

         [The Association] is not presently seeking leave to add a claim under
         [RICO], [h]owever, based on the allegations . . . above, there is evidence
         [Homesafe] violated the federal wire fraud statute . . . [and] may have also
         violated the federal mail fraud statute. . . . As discovery is ongoing, [the
         Association] reserves the right to seek to add a civil RICO claim.
   Aplt. App., Vol. 1 at 222.

         At the close of discovery in May 2016, the Association’s attorney wrote to

   opposing counsel and threatened “to add a civil RICO claim against Homesafe and

   Mr. Seddon” if the case did not settle under the terms proposed by the Association.

   Id. at 233. The case did not settle, but the Association’s attorney never made good

   on the threat. Instead, seven months later, in December 2016, the court granted

   Homesafe’s motion for summary judgment on the Association’s counterclaims.2


         2
             Trial was set for March 2018. However, the Association moved to continue
   the trial date on the grounds that it had filed suit against Homesafe and Mr. Seddon in
   federal district court. The court granted the motion and reset trial for March 2019.

                                               3
  Case 1:17-cv-01065-RBJ Document 43 Filed 03/11/19 USDC Colorado Page 4 of 13

Appellate Case: 18-1087     Document: 010110136711        Date Filed: 03/11/2019    Page: 4



   Although the order does not say so expressly, the Association has admitted that its

   counterclaims were dismissed because it could not prove damages.3

   C. The Federal Court Litigation

         1. The Association’s Amended Complaint

         In April 2017, the Association filed suit in the United States District Court for

   the District of Colorado. The operative pleading—the Association’s amended

   complaint—alleged four claims: (1) violation of RICO; (2) conspiracy to violate

   RICO; (3) declaratory judgment to determine its rights and obligations to use

   Homesafe’s patents and its common law rights to use infrared technology in home

   inspections; and (4) injunctive relief to enjoin Homesafe’s alleged illegal activity.

   According to the Association, Homesafe and Mr. Seddon engaged in a “continuing

   pattern of racketeering.” Id., Vol. 1 at 179. The amended complaint cited letters

   written to 34 of the Association’s members between 2008 to 2011, in which

   Homesafe demanded that they pay license fees to use its patented technology or they

   would be sued.




         3
           In response to Homesafe’s motion to dismiss in the federal suit, the
   Association stated that “the undisputed reason [the motion for summary judgment
   was granted was] due to the fact that, at that point, [the Association] was unable to
   specifically prove damages under Mississippi law.” Aplt. App., Vol. 2 at 324.

                                              4
  Case 1:17-cv-01065-RBJ Document 43 Filed 03/11/19 USDC Colorado Page 5 of 13

Appellate Case: 18-1087     Document: 010110136711         Date Filed: 03/11/2019     Page: 5



          2. Homesafe’s Motion to Dismiss

          Homesafe and Mr. Seddon moved to dismiss the amended complaint on

   several grounds, including res judicata.4 Their motion noted that under 28 U.S.C.

   § 1738, the preclusive effect of a state judgment is governed by the rules of

   preclusion of that state, and the “four ‘identities’ for application of res judicata”

   under Mississippi law are: “‘(1) identity of the subject matter of the action,

   (2) identity of the cause of action, (3) identity of parties to the cause of action, and

   (4) identity of the quality or character of a person against whom the claim is made’”

   Aplt. App., Vol. 1 at 200 (quoting Hill v. Carroll Cty., 17 So. 3d 1081, 1085

   (Miss. 2009)). They then explained how each element was present by comparing the

   Mississippi suit to the claims in the federal suit.

          Further, Homesafe and Mr. Seddon argued that the Association’s claims were

   barred by Mississippi Rule of Civil Procedure 13(a) concerning compulsory

   counterclaims, which they described as “a companion rule to the doctrine [of]

   res judicata.” Id. Rule 13(a) provides that a party must state as a counterclaim “any

   claim which . . . the pleader has against any opposing party if it arises out of the

   transaction or occurrence that is the subject matter of the opposing party’s claim and

   does not require . . . the presence of third parties over whom the court cannot acquire

   jurisdiction.” As such, they maintained that because the federal claims were

   compulsory counterclaims under Rule 13(a) and the Association failed to raise them

          4
            The additional grounds to dismiss included: (1) claim splitting and Colorado
   River abstention; (2) the Noerr-Pennington doctrine; (3) lack of venue; and (4) the
   failure to properly allege a RICO claim.
                                                5
  Case 1:17-cv-01065-RBJ Document 43 Filed 03/11/19 USDC Colorado Page 6 of 13

Appellate Case: 18-1087      Document: 010110136711       Date Filed: 03/11/2019    Page: 6



   in the Mississippi suit, they were “barred” in the federal litigation. Aplt. App., Vol. 1

   at 201 (citing Tyler Marine Servs., Inc. v. Aqua Yacht Harbor Corp., 920 So. 2d 493,

   496 (Miss. Ct. App. 2006)).

            3. The Association’s Response

            The Association’s response in opposition contained no meaningful response to

   the res judicata argument and never mentioned the Mississippi compulsory

   counterclaims. Instead, its “legal argument” began with a lengthy quote from a case

   from the Federal Circuit Court of Appeals, Sharp Kabushiki Kaisha v. ThinkSharp,

   Inc., 448 F.3d 1368 (Fed. Cir. 2006), which explained the two branches of

   res judicata—claim preclusion and issue preclusion. Not only was this explanation

   unnecessary, it was based on the federal law of res judicata—not Mississippi law.

            Then, continuing to rely on Sharp, the Association maintained that Homesafe

   and Mr. Seddon had to establish the following elements: “(1) an identity of parties or

   their privies; (2) a final judgment on the merits of the prior claim; and (3) the second

   claim must be based on the same transactional facts as the first and should have been

   litigated in the prior case.” Aplt. App., Vol. 2 at 326 (citing Sharp, 448 F.3d at

   1370).

            Applying the three Sharp factors, the Association argued that: (1) there was

   no identity of the parties “because [the Association] also brought [the federal suit] as

   assignee of home inspectors who were not parties to the state court action and who

   can prove damages resulting from Homesafe’s misconduct”; (2) “there has been no

   final judgment on the merits of whether Homesafe engaged in fraud because a jury

                                               6
  Case 1:17-cv-01065-RBJ Document 43 Filed 03/11/19 USDC Colorado Page 7 of 13

Appellate Case: 18-1087     Document: 010110136711        Date Filed: 03/11/2019     Page: 7



   must still determine the fraudulent inducement defense”; and (3) “while there is some

   overlap, [the Association’s] claims are not based entirely on the same facts as in the

   state court action.” Id. The Association further argued that the federal suit “is based

   on facts that either occurred, or were discovered, only after the deadline passed

   within which those claims may have been litigated in the state court action,” and “the

   elements required to prove a RICO case are not the same as those required to prove a

   claim for misrepresentation or a fraudulent inducement defense.” Id. The only legal

   authority cited by the Association was Sharp, and its fleeting references to the two

   suits lacked any detail or analysis.

         4. The District Court’s Decision

         The district court found that the claims were precluded by the doctrine of

   res judicata and granted the motion to dismiss. First, the court acknowledged that

   “[a]ccording to the Mississippi law of res judicata, ‘when a court of competent

   jurisdiction enters a final judgment on the merits of an action, the parties or their

   privies are precluded from re-litigating claims that were decided or could have been

   raised in that action.’” Id. at 407 (quoting Harrison v. Chandler-Sampson Ins., Inc.,

   891 So. 2d 224, 232 (Miss. 2005)). The court then addressed, and rejected, the

   Association’s only argument—unsupported by any law from Mississippi or

   elsewhere—that there was no final judgment because a jury had not determined the

   validity of its fraudulent inducement defense: “The existence of an outstanding

   affirmative defense does not . . . change the preclusive effect of the state court’s



                                               7
  Case 1:17-cv-01065-RBJ Document 43 Filed 03/11/19 USDC Colorado Page 8 of 13

Appellate Case: 18-1087     Document: 010110136711          Date Filed: 03/11/2019    Page: 8



   decision on [the Association’s] counterclaims or correct [the Association’s] failure to

   allege its RICO counterclaims in that suit.” Id. at 408.

         Next, the district court moved to the four identities required for res judicata

   under Mississippi law. Regarding the first two identities, the court noted that

   because the Association relied on federal law, it had to “attempt[] to discern from

   [the Association’s] argument those points that are relevant to the [Mississippi] test.”

   Id. at 407 n.3. The court explained that it was further handicapped by the

   Association’s failure to “directly address the identity of the substance of the suit,”

   id. at 408, or “address [the] identity [of the cause of action] head on,” id. at 411.

   Nonetheless, the court carefully and thoroughly examined the two suits and

   determined that the first two identities were present.

         The district court also found that the third element—identity of the parties—

   was present. It rejected the Association’s argument that the parties were not the same

   because it was bringing suit as assignee of individual home inspectors who were not

   parties to the state court action. Not only did the court find this argument to be at

   odds with the caption and description of the parties in the amended complaint, but the

   Association “fails to identify who these inspectors are, which rights were assigned to

   [the Association], and when that assignment occurred.” Id. at 412. As such, the

   court rejected the “vague and suspect” alleged assignments “as grounds to escape res

   judicata.” Id.

         As to the fourth element, the district court explained that under Mississippi

   law, there is an “identity of the quality or character of the person against whom a

                                               8
  Case 1:17-cv-01065-RBJ Document 43 Filed 03/11/19 USDC Colorado Page 9 of 13

Appellate Case: 18-1087     Document: 010110136711        Date Filed: 03/11/2019     Page: 9



   claim is made . . . when the named defendant is the same in the subsequent action as

   in the previous action.” Id. at 413 (citing Hill, 17 So. 3d at 1087). As such, the court

   found this factor was satisfied “because HomeSafe was the counter-defendant and

   Mr. Seddon was the third-party defendant in the state suit, and they are the

   defendants in the present suit.” Id.

         Last, even though the district court found that “res judicata is dispositive in

   this case,” it was “also persuaded by HomeSafe’s invocation of the doctrine of

   compulsory counterclaims.” Id. “In the same way that claims that could have been

   advanced in a previous suit are barred by res judicata, compulsory counterclaims not

   raised in a previous suit are barred in subsequent suits under the Mississippi rule of

   compulsory counterclaim.” Id. (citing Rule 13(a)).

                               II. STANDARD OF REVIEW

         Ordinarily, we review the dismissal of a complaint on the grounds of res

   judicata de novo. Katz v. Gerardi, 655 F.3d 1212, 1218 (10th Cir. 2011). However,

   when an argument was not raised before the district court but is instead advanced for

   the first time on appeal, the court will only reverse if the appellant shows the district

   court’s decision amounted to plain error. Richison v. Ernest Grp., Inc., 634 F.3d

   1123, 1128 (10th Cir. 2011).

         “To show plain error, a party must establish the presence of (1) error, (2) that

   is plain, which (3) affects substantial rights, and which (4) seriously affects the

   fairness, integrity, or public reputation of judicial proceedings.” Id. “Plain error

   review presents an extraordinary, nearly insurmountable burden.” Royal Maccabees

                                               9
  Case 1:17-cv-01065-RBJ Document 43 Filed 03/11/19 USDC Colorado Page 10 of 13

Appellate Case: 18-1087     Document: 010110136711          Date Filed: 03/11/2019     Page: 10



   Life Ins. Co. v. Choren, 393 F.3d 1175, 1181 (10th Cir. 2005) (internal quotation

   marks omitted).

          Finally, where a party has not “attempted to show how his new legal theory

   satisfies the plain error standard . . . the failure to do so . . . marks the end of the road

   for an argument for reversal not first presented to the district court.” Richison,

   634 F.3d at 1130-31.

                                        III. ANALYSIS

   A. Final Judgment

          In its response to Homesafe’s res judicata argument, the Association raised

   one argument—unsupported by any legal authority—that the dismissal of its

   Mississippi state court counterclaims was not a final judgment because a jury had not

   determined the fraudulent inducement defense. Now, for the first time on appeal, the

   Association argues several new reasons why there is not a final judgment, citing

   Mississippi court rules and cases it never mentioned in its response. These

   arguments and authorities should have been raised in the district court, and the failure

   to do so means they have been forfeited. See id. at 1128 (“[I]f the theory simply

   wasn’t raised before the district court, we usually hold it forfeited.”).

          In Employers Reinsurance Corp. v. Mid-Continent Casualty Co., 358 F.3d 757

   (10th Cir. 2004), we noted several factors in reaching our conclusion there was no

   plain error. Those factors are present here. “[T]he error was not an act or omission

   by the district court,” the complaining party “had ample opportunity to bring the error

   to the district court’s attention” by an appropriate motion, and “the alleged error . . .

                                                10
  Case 1:17-cv-01065-RBJ Document 43 Filed 03/11/19 USDC Colorado Page 11 of 13

Appellate Case: 18-1087     Document: 010110136711       Date Filed: 03/11/2019       Page: 11



   does not concern any matter of significant public policy . . . [because] [w]e are

   dealing with a private contract dispute in a business relationship.” Id. at 770.

   “In short, the judicial proceeding below was fair, and the [failure of the Association

   to raise its arguments] should not raise serious doubts about the integrity of that

   proceeding or bring disrepute upon the district court.” Id.

   B. Identity of Subject Matter

          On de novo review, we have examined the Mississippi cases relied on by the

   district court and agree with its thorough and well-reasoned analysis of this issue in

   the order dated February 5, 2018. See Aplt. App., Vol. 2 at 408-13.

   C. Identity of Parties

          In its response in district court, the Association argued that there was no

   identity of the parties because it was bringing the federal suit as the assignee of

   numerous individual home inspectors who were not parties to the state court action.

   Once again, the Association did not cite any rules or case law to demonstrate the

   sufficiency of this allegation.

          For the first time on appeal, the Association relies on Rules 8 and 12(b)(6) of

   the Federal Rules of Civil Procedure to argue the sufficiency of the amended

   complaint regarding the alleged assignments. According to the Association, its

   bare-bones allegation that the claims had been assigned was sufficient to survive a

   motion to dismiss, citing Khalik v. United Air Lines, 671 F.3d 1188 (10th Cir. 2012).

          We review this issue de novo. In the district court, Homesafe argued that the

   caption and description of the parties in the amended complaint established an

                                              11
  Case 1:17-cv-01065-RBJ Document 43 Filed 03/11/19 USDC Colorado Page 12 of 13

Appellate Case: 18-1087       Document: 010110136711     Date Filed: 03/11/2019     Page: 12



   identity of the parties. In response, the Association said only that it “brought this

   action as assignee of home inspectors who were not parties to the state court action,”

   Aplt. App., Vol. 2 at 326, without citing the amended complaint or Rules 8 or 12.

   Nonetheless, the district court analyzed the sufficiency of the naked allegation and

   concluded that the “purported assignment is so vague and suspect” that it cannot

   defeat res judicata. Aplt. App., Vol. 2 at 412. In doing so, the court recognized that

   this threadbare allegation lacked the “details [the Association] should know and

   could properly have plead to satisfy the plausibility requirement.” Khalik, 671 F.3d

   at 1194. In particular, the court found that the amended complaint “fails to identify

   who these inspectors are [who assigned their claims to the Association], which rights

   were assigned . . . , and when that assignment occurred. There is thus no indication

   of a valid assignment of rights.” Aplt. App., Vol. 2 at 412 (citation omitted). We see

   no error in this ruling.

   D. Declaratory Judgment

          Last, the Association concedes that it did not raise any arguments regarding its

   declaratory judgment claim in the district court and the arguments are forfeited.

   Therefore, we review the court’s ruling for plain error.

          The Association’s apparent argument is that its claim for declaratory relief in

   the Mississippi suit cannot be barred by res judicata because a patent dispute can only

   be resolved in federal court. While we agree with the Association’s general

   statement that patent disputes are within the exclusive jurisdiction of the federal

   courts, its arguments lack merit. First, the Association’s counterclaim for declaratory

                                              12
  Case 1:17-cv-01065-RBJ Document 43 Filed 03/11/19 USDC Colorado Page 13 of 13

Appellate Case: 18-1087    Document: 010110136711        Date Filed: 03/11/2019    Page: 13



   relief in the Mississippi suit was not dismissed because the court lacked jurisdiction

   to determine the validity of Homesafe’s patent—the counterclaims were dismissed

   because the Association could not prove damages. Second, the Association’s

   counterclaim for declaratory relief in Mississippi did not challenge Homesafe’s

   patent—it sought a declaration that it was fraudulently induced into entering into the

   license agreement. Third, the Association’s claim for declaratory relief in the federal

   court is not premised on the jurisdiction granted to the federal courts to determine

   patent disputes—it is a request to settle the controversy between the parties regarding

   the use of infrared technology in home inspections, and whether Homesafe

   misrepresented its rights in the technology in its dealing with the Association and its

   members.

         The Association cannot meet the first test for plain error—that there was an

   error—let alone any of the other three factors.

                                    IV. CONCLUSION

         The judgment of the district court is affirmed.5


                                               Entered for the Court


                                               Bobby R. Baldock
                                               Circuit Judge




         5
           Because we affirm the district court’s res judicata ruling, we do not address
   the address the court’s alternative grounds for dismissal, i.e., the claims were
   compulsory counterclaims under Mississippi law.

                                             13
